Tom Glaze, Judge, dissenting. I respectfully dissent. I would suggest that the majority has made this case more complicated than it really is. The trial court erred in excluding appellant’s credit card application which bore both parties’ signatures. The trial court found the application inadmissible because there was no proof that the signature on the application was actually that of the appellee. Even the majority admits the trial judge erred, and that under Ark. Stat. Ann. § 28-927 (Repl. 1979), he should have admitted the application into evidence. Once this Court decided the application was admissible, the only conclusion or result to reach was that the appellant, by introducing the application, made a prima facie case that the appellee was obligated contractually on her husband’s account. However, instead of reversing and remanding this cause for further proceedings, the majority tried this case de novo. This Court went on to find the credit card application contained an ambiguity, viz., that while appellee presumably signed the application, agreeing she would be contractually liable for her husband’s obligations, the same application contained an uncompleted section requesting the name of any other person who would be liable upon or permitted to use the applicant’s account. After finding that an ambiguity existed, the majority construed the ambiguity against the appellant because the appellant prepared the application. The Court also found, somehow, that the appellant’s own construction of the application should be used to resolve the uncertainty or ambiguity against the appellant. I say “somehow” because no evidence was given concerning the parties’ intent when the appellant prepared and appellee signed the application form. Our Court is deciding this case by erroneously administering a de novo review. This is a law case, not one in equity. The trial court admittedly erred and the cause should be reversed and remanded for further proceedings. The trial judge found no ambiguity nor do I believe one exists. At the very least, the appellant is entitled to argue that point below, and because that issue involves a question of fact, appellant and appellee should be permitted to offer evidence and to have the trial judge or jury decide the issue. Finally, the majority tries to support its decision by mentioning the rule that we do not reverse the trial judge if he reached the right result even though he gave an erroneous reason. That rule simply is not applicable. Here the trial judge clearly erred in failing to admit into evidence the application proffered by the appellant. This Court cannot justify the trial court’s erroneous evidentiary ruling by suggesting the appellee would ultimately win anyway because the application was ambiguous, and because it should be construed against the appellant, making the appellee not liable on her husband’s account. As I noted earlier, the trial judge mentioned nothing about an ambiguity, and the appellant should be given the opportunity to address that issue. To hold otherwise denies appellant due process. The majority has attempted to weigh and determine the sufficiency of the evidence on the ambiguity issue before the parties have developed evidence on the question. Accordingly, our Court is merely compounding the trial court’s error. I would reverse and remand this cause for further proceedings. Cracraft, C.J., joins in this dissent.